Dismissed and Memorandum Opinion filed July 16, 2009







Dismissed
and Memorandum Opinion filed July 16, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00290-CV
____________
 
F. ALAN ABUD@ FRICK, BUTLER & COOK, INC.
d/b/a BUTLER AND COOK, INC., BUTLER AND COOK HYDRAULIC CENTER, INC., B & C
OF FORT SMITH, INC. and JOHN J. ATOBY@ KOPROVIC Appellants
 
V.
 
TOTAL SEPARATION SOLUTIONS, LLC,
Appellee
 

 
On Appeal from the 215th District
Court
Harris County, Texas
Trial Court Cause No.
2007-04195
 

 
M E M O R
A N D U M   O P I N I O N




This is
an appeal from a temporary injunction signed March 16, 2007.  On July 8, 2009,
counsel for appellee advised this court that the case was tried to a jury
during the month of June, 2009.  Although a judgment has not yet been signed,
the parties entered a stipulation to dissolve the temporary injunction that is
the subject of this appeal.  On July 1, 2009, the trial court signed an order
dissolving the injunction.  Therefore, the issues in this appeal have been
rendered moot.
A
temporary injunction preserves the status quo pending a trial on the merits. 
Tex. R. Civ. P. 683.  An appeal of a temporary injunction becomes moot upon the
trial on the merits or dissolution of the temporary injunction.  See, e.g.,
Guajardo v. Alamo Lumber Co., 159 Tex. 225, 317 S.W.2d 725, 726 (Tex.
1958); G & R Inv. v. Nance, 588 S.W.2d 804, 806 (Tex. Civ. App.CHouston [14th Dist.] 1979, writ ref=d n.r.e.).
Accordingly,
the appeal is ordered dismissed as moot.
 
PER
CURIAM
 
Panel consists of Justices Yates, Guzman and Brown.